Citation Nr: 1547147	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for status post circumcision with residuals of groin injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012 and January 2013, the Board remanded the claim so that a VA examination could be scheduled.  Following a February 2013 VA examination, as well as a continued denial of the issue, the Veteran's appeal was returned to the Board for further appellate review.

In April 2013, the Board denied the claim for a compensable rating for status post circumcision with residuals of groin injury.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court vacated the April 2013 Board decision and remanded the case to the Board for further proceedings consistent with a February 2014 Joint Motion for Remand (Joint Motion).

In May 2014, the Board again denied the claim for a compensable rating for status post circumcision with residuals of groin injury.  The Veteran appealed the Board's decision to the Court.  In a May 2015 Memorandum Decision, the Court vacated the May 2014 Board decision and remanded the case to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).







FINDINGS OF FACT

1.  Since receipt of the Veteran's claim in June 2009, the status post circumcision with residuals of groin injury disability has been manifested objectively by penile deformity (misaligned, pedunculated frenulum from adult circumcision) and pain associated with ilioinguinal neuralgia without sensory or motor loss.

2.  The most persuasive and probative evidence of record establishes that the Veteran's erectile dysfunction manifested by loss of erectile power, which began more than 50 years after an in-service groin injury, is attributable to causes other than the military groin injury and subsequent circumcision.

3.  The Veteran's status post circumcision with groin injury residuals of penile deformity, ilioinguinal pain, and subjective reports of swelling of the misaligned frenulum are not analogous to penis deformity with loss of erectile power, the rating criteria described at 38 C.F.R. § 4.115b, Diagnostic Code 7522; rather, penile deformity and ilioinguinal pain are explicitly contemplated by Diagnostic Code 7522 and 38 C.F.R. § 4.124a, Diagnostic Code 8730, respectively, and the reported swelling of the misplaced frenulum has affected the frequency of sexual intercourse, but has not affected the function of the Veteran's penis with respect to erectile power.

4.  The status post circumcision with residuals of groin injury disability presents an exceptional disability picture; however, the evidence demonstrates that the Veteran has not been hospitalized for his penis and ilioinguinal neuropathy disability and that his disability has not caused marked interference with any employment during the appeal period.







CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post circumcision with residuals of groin injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.115b, Diagnostic Codes 7521, 7522, 4.115a, Diagnostic Codes 8630, 8730, 4.124a, Diagnostic Codes 8530, 8630, 8730, 8540 (2015).

2.  The criteria for a referral for extra-schedular evaluation of status post circumcision with residuals of groin injury have not been met.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, the Veteran was provided VCAA notice in a July 2009 letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in March 2013.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's military separation examination, a report of Information from the Hospital Admission Cards Created by the Office of the Department of the Army Surgeon General, VA outpatient treatment records, private treatment records and opinions, and lay statements from the Veteran and service buddies.  The Veteran has also been provided with a number of VA examinations during the course of the appeal period.  The reports of examination document the Veteran's symptomatology and contain sufficient evidence by which to evaluate his disability in the context of the rating criteria.  As such, the Board finds the VA examinations of record are adequate for adjudication purposes.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II. Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By way of history, in a May 2008 rating decision, the RO granted service connection for residuals of a groin injury, which the Veteran had previously claimed as a circumcision problem.  The Veteran had described unloading a truck during service when he was struck with a heavy metal object in the groin and genital area, causing swelling and bleeding.  He was treated in service and a circumcision was performed while there was still a hematoma of the penis.  The Veteran's service treatment records were unavailable; however, a record from the Army Surgeon General created in June 2005 from information from hospital admission cards in 1950 confirmed that the Veteran was hospitalized in Germany in 1950 for a period of 20 to 29 days.  The record documented a circumcision for diagnosed congenital phimosis, which was noted to have existed prior to entry on active military service.  Diagnosis on VA examination in April 2008 included surgically misaligned, pedunculated frenulum of the penis as a result of adult circumcision in presence of a hematoma, resulting from trauma in the military.

During an August 2007 Board hearing regarding the issue of reopening the previously denied claim of service connection for residuals of groin injury, the Veteran testified that following the in-service hospitalization, he "had a little piece of meat" at the circumcision site that was not removed and that occasionally swelled for no reason.  He described the swelling as "a little puffy...like a banana."  He stated that after service he worked as a corrections officer for a short time before working as a firefighter, and after he left his firefighter job at age 41, he worked as a physical education teacher.  He testified that his status post circumcision with residuals of groin injury disability did not cause problems at work and he did not have to take any time off for his disability.

At the time of the May 2008 rating decision, medical and lay evidence of record documented penile deformity, specifically, a surgically misaligned frenulum as a result of the circumcision; and right ilioinguinal neuritis as a result of the military trauma.  The Veteran described swelling and pain associated with the misplaced frenulum, especially after sexual intercourse.  He reported normal daytime urinary frequency and denied nocturia, incontinence, and obstructive voiding symptomatology.

The Veteran's status post circumcision with residuals of groin injury disability is rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7521, which identifies criteria for evaluating removal of the glans of the penis, rated as voiding dysfunction.  Voiding dysfunction, in turn, is rated as urine leakage, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.  (The "glans penis" is defined as "the cap-shaped expansion of the corpus spongiosum at the end of the penis."  Dorland's Illustrated Medical Dictionary 782 (32d ed. 2012)).

In his June 2009 claim for an increased disability rating, the Veteran described pain and swelling with intercourse and sharp groin pain that lasts for days.

He was afforded a VA genitourinary examination in August 2009.  He denied urinary symptoms, leakage, urinary tract infections, obstructed voiding or urinary retention, or renal dysfunction.  He also denied erectile dysfunction and reported normal ejaculation.  On examination, there was a small amount of residual skin ventral proximal to the glans penis without redness, tenderness, or swelling.  There was no evidence of hernia at the right groin.  The Veteran indicated that he retired from his job as a school teacher in 1992.

During September 2009 VA primary care treatment, he complained of episodic penile swelling, right groin pain, and nocturia one time per night.  A genitourinary examination was deferred because the Veteran reported that he had these complaints checked locally.

After the claim for increase was denied, the Veteran requested in a March 2010 notice of disagreement that his disability be evaluated under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power as well as consideration for entitlement to special monthly compensation.  In support of his claim for a compensable disability rating, he submitted a March 2010 letter from his treating physician, R. Alfonso, M.D.  Doctor Alfonso indicated that he had treated the Veteran for at least eight years and that he was regularly seen for other medical problems.  He related that the Veteran had described his military injury and subsequent symptoms.  Dr. Alfonso indicated that the Veteran had erectile dysfunction as a result of genital discomfort and had tried some medications for erectile dysfunction without good results.

The Veteran also submitted a VA Form 21-4142, Authorization and Consent to Release Information, to allow VA to assist him in obtaining treatment records from Dr. Alfonso from January 2003 to the present, indicating that he had been treated for hypertension, hyperlipidemia, and erectile dysfunction.  The RO construed the Veteran's statement as a separate claim for service connection for erectile dysfunction; the claim was denied in a September 2010 rating decision, and he was notified of the decision in a separate letter the same month.  The Veteran did not express disagreement and the September 2010 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

Private treatment records dated from January 2003 to March 2010 from Dr. Alfonso were received in March 2010.  They included a May 2005 letter Dr. Alfonso had prepared on the Veteran's behalf in support of his claim for service connection for residuals of a groin injury and the March 2010 letter.  An April 2005 treatment record reflects the Veteran's request for a letter, report of his military injury, and assessment that included mildly inflamed penile frenulum.  A February 2010 treatment record reflects a request for a letter for his VA disability claim; the "current complaints/history of present illness" section of the record included the information that was provided in the March 2010 letter, including that the Veteran had tried medications for erectile dysfunction without good result.  The remaining records did not reflect complaints, treatment, or medication prescribed for erectile dysfunction; complaints associated with voiding dysfunction; complaints of groin problems; or complaints associated with a misaligned, pedunculated frenulum.

During a June 2010 VA mental disorders examination, the Veteran related that he had worked as a fireman until 1970 and subsequently worked as a physical education teacher at a middle school for 20 years until he retired in 1992.  He described his past medical history to include chronic groin pain and periodic swelling of his penis that affected his ability to have regular intercourse with his wife.  He denied hospitalizations for medical problems.

In connection with the separate claim for service connection for erectile dysfunction, the Veteran was afforded another VA genitourinary examination in August 2010.  He stated that he had problems with erectile dysfunction throughout his life, but was able to father several children with no problems.  He described current loss of erectile power and indicated that he had never been on medications or used mechanical aids for erectile dysfunction.  He reported urinary frequency five to six times per day and two times per night.  He denied urinary incontinence or obstructive symptomatology other than weak stream.  On examination, inspection of the penis revealed postsurgical skin retraction on the left ventral side with residual skin tag.  The examining physician opined that the Veteran's erectile dysfunction was less likely than not caused by the Veteran's post-surgical status after circumcision.  The examiner reasoned that the Veteran had the ability to engage in normal sexual activity resulting in successful conception of children and his development of erectile dysfunction years later after successful procreation was not likely due to post-surgical complications. 

In his February 2012 substantive appeal, the Veteran expressed regret in applying for disability benefits and reiterated his assertions regarding suffering he experienced due to his disability.

During a February 2013 VA examination, the Veteran again described symptoms that included pain in the right inguinal/thigh region affecting his movement and swelling on the tip of his penis.  He denied incontinence or using absorbent materials, but identified daytime voiding every two to three hours and nocturia three or four times per night.  The examining physician indicated that the etiology of the Veteran's current voiding dysfunction was unknown, but it was not related to the service connected injury.  During this examination, the Veteran indicated that he did not have loss of erectile power, reporting sufficient erection for penetration and ejaculation without medication.

Following a review of the claims file and physical examination, the diagnosis was penile deformity status post traumatic injury resulting in circumcision and ilioinguinal neuropathy on the right side secondary to trauma.  The examining physician opined that the "mild penile deformity," which was identified as frenulum misplaced to the left and pedunculated, and right ilioinguinal neuropathy were caused by the traumatic injury during service.  He explained that the Veteran clearly had evidence by symptomatology of an ilioinguinal neuropathy, which was not an uncommon nerve to be injured from direct trauma or from a neuroma that forms during the normal scarring/healing process.  However, the examiner noted that physical examination of the Veteran provided no abnormal findings, but symptoms were of a sharp or burning or lancinating pain.  He added that although the Veteran had no sensory or motor loss on examination, his sensory dysfunction of the nerve injury was based on his intermittent neuralgic pain.  He also indicated that the Veteran's disability did not impact his ability to work.

The Board has carefully considered the medical and lay evidence of record, but finds that a compensable rating for status post circumcision with residuals of groin injury is not warranted.

The Veteran's status post circumcision with residuals of groin injury disability has been manifested by penile deformity characterized by surgically misaligned, pedunculated frenulum and pain associated with ilioinguinal neuralgia without sensory or motor loss.  

A higher rating for status post circumcision with residuals of groin injury is not warranted under Diagnostic Code 7521 because his voiding dysfunction manifested by weak stream, which was first reported on VA examination in August 2010 more than 50 years after the in-service injury, was determined to be unrelated to the service-connected status post circumcision disability by the February 2013 VA examiner.  The Board finds that this conclusion is consistent with and supported by the evidence of record, which does not reflect symptoms of voiding dysfunction, including weak stream, until many decades after the in-service groin trauma and circumcision.  As a result, the Board considers the opinion to be probative and persuasive evidence against a higher rating based on voiding dysfunction.

Nevertheless, the Board also considered whether a compensable rating is warranted under Diagnostic Code 7522 for penile deformity with loss of erectile power.  The Board acknowledges that the Veteran is competent to describe symptoms he experiences such as erectile dysfunction, nerve pain, and swelling.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, some of his statements regarding the onset of erectile dysfunction are inconsistent and, therefore, cannot be considered as reliable and persuasive evidence in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

For example, while he reported that he had problems with erectile dysfunction throughout his life on VA examination in August 2010, on VA examination in August 2009 he denied erectile dysfunction and reported normal ejaculation.  Similarly, while Dr. Alfonso stated in March 2010 that the Veteran had tried medications for erectile dysfunction in the past, none of the treatment records from Dr. Alfonso, reflecting seven years of treatment, identified any medications taken or prescribed for erectile dysfunction.  Notably, those private treatment records included only two complaints related to the Veteran's service-connected disability, and both were in the context of requesting a letter in support of his claim for VA compensation benefits.  In addition, during the February 2013 VA examination, the Veteran reported sufficient erection for penetration and ejaculation without medication. 

The only medical opinions to address the question of whether the Veteran has erectile dysfunction associated with his service-connected disability were from Dr. Alfonso and the August 2010 VA examiner.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the March 2010 private medical opinion that the Veteran's erectile dysfunction resulted from his injury in service is entitled to no probative value because it appears to be unsupported by the evidence of record, including treatment records authored by Dr. Alfonso.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As noted above, the Veteran had previously (and subsequently) denied problems with erectile dysfunction, and the records from Dr. Alfonso do not reflect treatment with medications for erectile dysfunction as reported in the March 2010 letter solicited by the Veteran.

In comparison, the Board finds that the medical opinion of the August 2010 VA examiner is probative evidence against the claim for a higher rating pursuant to the rating criteria of Diagnostic Code 7522.  Here, the examiner concluded that the current reported erectile dysfunction was not related to the service-connected disability because the Veteran had normal sexual activity resulting in successful conception of children and his erectile dysfunction developed years later.  This medical opinion appears to be supported by the medical and lay evidence of record, including the Veteran's prior statements denying erectile dysfunction.  Therefore, while the medical evidence clearly demonstrates penile deformity, a compensable rating under Diagnostic Code 7522 is not warranted because the most probative medical evidence of record indicates the Veteran's erectile dysfunction or loss of erectile power developed decades after the initial in-service trauma and adult circumcision and was unrelated to the service-connected disability.

The competent evidence demonstrates that the Veteran's right ilioinguinal neuropathy is related to his in-service traumatic injury.  However, the February 2013 VA examiner indicated that the neuropathy was manifested by intermittent pain, but not by sensory or motor loss.  Disabilities of the ilioinguinal nerve are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8530 (paralysis), 8630 (neuritis), 8730 (neuralgia), and 8540 (soft tissue sarcoma).  The medical evidence of record does not demonstrate severe or complete paralysis of the ilioinguinal nerve.  Accordingly, while the Veteran has traumatic right ilioinguinal neuropathy, a compensable rating is not warranted under the criteria for rating disabilities of the ilioinguinal nerve because the Veteran's manifestations of that disability are limited to neurologic pain without severe or complete paralysis. 

In the May 2015 Memorandum Decision, the Court held that the Board erred in its May 2014 decision because the Board "should have considered whether the [Veteran's] groin injury residuals of penile deformity, swelling, and ilioinguinal pain were analogous to [Diagnostic Code] 7522: 'penis, deformity, with loss of erectile power.'"  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

For the reasons discussed below, the Board finds that the groin injury residuals of penile deformity, swelling, and ilioinguinal pain are not analogous to Diagnostic Code 7522: penis, deformity, with loss of erectile power.  First, because the residuals of "penile deformity" and "ilioinguinal pain" are not "unlisted condition[s]," these conditions may not permissibly be considered analogously under another diagnostic code.  See id.  In this regard, "penile deformity" is explicitly contemplated by the language of Diagnostic Code 7522, and "ilioinguinal pain" or "neuralgia" is explicitly contemplated by 38 C.F.R. § 4.124a, Diagnostic Code 8730.  The Board has considered these criteria above and found that a 

compensable rating is not warranted under either Diagnostic Code 7522 or 8730 because the Veteran's loss of erectile power has been attributed to cause(s) other than the in-service injury and because his ilioinguinal nerve disability has not been manifested by severe or complete paralysis.

To the extent that the AOJ selected Diagnostic Code 7521 to evaluate the Veteran's status post circumcision with residuals of groin injury disability, the Board finds that the AOJ had a choice of permissible diagnostic codes.  Here, the in-service circumcision or removal of the foreskin is sufficiently closely analogous in anatomical localization to removal of glans penis.  In addition, a removal of part of the penis could result in voiding dysfunction or sexual dysfunction.  As a result, the Board finds the AOJ's choice in diagnostic code to evaluate the Veteran's disability permissible and reasonable based on anatomical localization and functions potentially affected.  

Second, the groin injury residuals of penile deformity, swelling, and ilioinguinal pain are not analogous to Diagnostic Code 7522 based on functions affected.  Considering the language of Diagnostic Code 7522, the function affected by loss of erectile power is the ability to initiate an erection or maintain an erection until ejaculation.  See Dorland's Illustrated Medical Dictionary 923 (32d ed. 2012) (defining "impotence" as "1. lack of power. 2. specifically, lack of copulative power in the male due to inability to initiate an erection or to maintain an erection until ejaculation.").  Regarding the "deformity" element of Diagnostic Code 7522, a penis deformity may or may not affect erectile function.  

The Board interprets "loss of erectile power" to mean a complete loss of power to initiate an erection or to maintain an erection until ejaculation based on the plain language of the regulation, including the absence of modifying words that would tend to suggest an intention to provide a compensable rating under Diagnostic Code 7522 for "intermittent" loss of erectile power, for example.  In other words, the Board interprets Diagnostic Code 7522 to require penile deformity and total loss of 

erectile power or sexual function to warrant a compensable rating.  It follows that the Veteran's reported intermittent penile swelling is not analogous to Diagnostic Code 7522 because it has not resulted in total loss of sexual function.  Instead, it has merely interfered with the frequency of sexual intercourse while the Veteran's erectile function had remained sufficiently intact for sexual function.   

Finally, because 38 C.F.R. § 4.20 dictates that "the use of analogous ratings for conditions...not fully supported by clinical...findings" "will be avoided," the Board finds that rating the residual penile swelling analogously to penis deformity with loss of erectile power is impermissible because the medical evidence does not fully support the reported residual of swelling.  Here, the sole objective medical evidence of swelling was during the April 2005 treatment with Dr. Alfonso when the Veteran solicited a letter in support of his claim for VA benefits.   

In summary, the Board has considered the assertions by the Veteran pertaining to his status post circumcision with residuals of groin injury.  He is competent to attest to the exhibited symptoms.  However, the Board concludes that the medical findings on examination and opinion of the August 2010 VA examiner are of greater probative value than the Veteran's allegations regarding the severity of his status post circumcision with residuals of groin injury disability.  Accordingly, a compensable rating is not warranted for status post circumcision with residuals of groin injury, and the claim for a higher rating must be denied.

The Board has also considered whether staged ratings are appropriate and concludes that the criteria for an increased rating have not been met at any time during the period on appeal.  Therefore, staged ratings for the status post circumcision with residuals of groin injury disability are not warranted for any portion of the current appeal period.

Regarding consideration of the Veteran's disability on an extra-schedular basis, the parties to the February 2014 Joint Motion for Remand had agreed that the Board's April 2013 decision failed to provide an adequate statement of reasons and bases for the determination that a referral for extra-schedular consideration was not warranted.  In particular, the parties agreed that the Board did not fully explain whether the rating criteria contemplated the Veteran's symptoms of ilioinguinal pain affecting his movement and swelling of his penis.

The Board has considered whether the Veteran's status post circumcision with residuals of groin injury disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115. 

The first of the three elements of an extra-schedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extra-schedular rating).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

If the first element is met, the second element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board finds that some of the Veteran's symptoms related to his service-connected status post circumcision with residuals of groin injury are not contemplated by the rating schedule.  Specifically, his symptoms of penile swelling and ilioinguinal pain, which reportedly both periodically affect his ambulation, are not contemplated by Diagnostic Codes 7521 or 7522 (criteria for rating removal of glans penis and deformity of the penis with loss of erectile power, respectively); by the criteria at 38 C.F.R. § 4.115a used to evaluate urine leakage, urinary frequency, or obstructed voiding; or by Diagnostic Codes 8530, 8630, 8730, or 8540 (criteria used for rating disabilities of the ilioinguinal nerve).  Therefore, his status post circumcision with residuals of groin injury disability presents an exceptional or unusual disability picture.

However, although the first Thun element has been satisfied, extra-schedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's status post circumcision with residuals of groin injury does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  At his August 2009 VA examination, the Veteran denied further treatment or surgery for the circumcision since the 1950s.  He has reported working for approximately two decades as a firefighter followed by working as a physical education teacher until his retirement.  At his August 2010 VA examination, it was reported that the erectile dysfunction had no effect on the Veteran's employability; he was currently retired.   

In this case, there is evidence that the Veteran has not been hospitalized for his penis and ilioinguinal neuropathy disability, and there is evidence that it has not caused marked interference with any employment during the appeal period.  In addition, the Veteran has not identified how his symptoms of penile deformity and swelling and ilioinguinal pain cause any impairment in earning capacity, and the evidence of record does not support such a finding.  Accordingly, although such symptoms as penile swelling and ilioinguinal pain result in an unusual or exceptional disability picture, a referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable rating for status post circumcision with residuals of groin injury is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


